DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding the instant claims:
A. Breadth of claims
The instant claims recite a microfluidic valve for controlling a liquid in a channel, a microfluidic chip comprising a microfluidic channel network and one or more of the microfluidic valves, and a process for producing the microfluidic valve. Furthermore, the instant claims recite components of the instant inventions within the instant claims to have variable dimensions that are dependent upon other variable dimensions (e.g. “a perimeter pV = x comprising a central recess with a perimeter pCR ≤ x, and a projection surrounding the valve seat with an inner perimeter pPi ≥ x and an outer perimeter pPo > PPi”). The breadth of the claims has no clear limits since the dimensions of the claimed invention have no limits.
B. Nature of the invention
The invention of the instant claims currently comprises a microfluidic valve for controlling a liquid in a channel, a microfluidic chip comprising a microfluidic channel network and one or more of the microfluidic valves, and a process for producing the microfluidic valve. Currently, the instant claims recite multiple inventions that are dependent upon each other. Due to the recitation of multiple inventions within the instant claims, the nature and state of the instant invention is unpredictable.
C. State of the prior art
As stated above, the invention of the instant claims currently comprises a microfluidic valve for controlling a liquid in a channel, a microfluidic chip comprising a microfluidic channel network and one or more of the microfluidic valves, and a process for producing the microfluidic valve; wherein the multiple inventions that are dependent upon each other. Due to the recitation of multiple inventions within the instant claims, the nature and state of the instant invention is unpredictable, and therefore the state of the prior art is also unpredictable.
D. Level of ordinary skill, E. Level of predictability, and F. Amount of direction provided
The invention of the instant claims currently comprises a microfluidic valve for controlling a liquid in a channel, a microfluidic chip comprising a microfluidic channel network and one or more of the microfluidic valves, and a process for producing the microfluidic valve; wherein the multiple inventions that are dependent upon each other. It is the position of the Examiner that a person of ordinary skill in the art would not know how to make and use either of the claimed inventions at the time of filing. Furthermore, upon reviewing the instant specification for direction; the instant specification states that a preferred perimeter to be 13 mm (para. [0059]). However, the specification also states (para. [0115]) that:  “Dimensions, such as distances, volumes, concentrations, ratios and hardness properties provided in the context of the present invention, in particular in the following description shall comprise suitable deviations in the art respectively applicable to the respective dimensions and/applications of the present invention. The illustrated embodiments are, however, in particular not limited to the actual dimensions given, but can have other suitable ranges of dimensions as described in the general description hereinbefore.” With there being no specific working examples and the use of estimated working parameters, it is the position of the Examiner that a person of ordinary skill could not recreate the claimed inventions, have a predictable result of success with making the inventions, nor finding any clear direction from the current instant specification to make a specifically version of the claimed inventions. 
G. Working examples
It is the position of the Examiner that a person of ordinary skill in the art would not know how to make and use either of the claimed inventions at the time of filing since there are not clear working examples of the claimed inventions. As stated above, the specification also states (para. [0115]) that:  “Dimensions, such as distances, volumes, concentrations, ratios and hardness properties provided in the context of the present invention, in particular in the following description shall comprise suitable deviations in the art respectively applicable to the respective dimensions and/applications of the present invention. The illustrated embodiments are, however, in particular not limited to the actual dimensions given, but can have other suitable ranges of dimensions as described in the general description hereinbefore.” With there being no specific working examples and the use of estimated working parameters, it is the position of the Examiner that a person of ordinary skill could not recreate the claimed inventions, have a predictable result of success with making the inventions, nor finding any clear direction from the current instant specification to make a specifically version of the claimed inventions. 
H. Quantity of experimentation needed
As stated above, the instant claims recite components of the instant inventions within the instant claims to have variable dimensions that are dependent upon other variable dimensions (e.g. “a perimeter pV = x comprising a central recess with a perimeter pCR ≤ x, and a projection surrounding the valve seat with an inner perimeter pPi ≥ x and an outer perimeter pPo > PPi”). The breadth of the claims has no clear limits since the dimensions of the claimed invention have no limits. Also, as stated above, the specification also states (para. [0115]) that:  “Dimensions, such as distances, volumes, concentrations, ratios and hardness properties provided in the context of the present invention, in particular in the following description shall comprise suitable deviations in the art respectively applicable to the respective dimensions and/applications of the present invention. The illustrated embodiments are, however, in particular not limited to the actual dimensions given, but can have other suitable ranges of dimensions as described in the general description hereinbefore.” It is the position of the Examiner that the currently filed instant invention(s) has not limits.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant claims recite components of the instant inventions within the instant claims to have variable dimensions that are dependent upon other variable dimensions (e.g. “a perimeter pV = x comprising a central recess with a perimeter pCR ≤ x, and a projection surrounding the valve seat with an inner perimeter pPi ≥ x and an outer perimeter pPo > PPi”). The breadth of the claims has no clear limits since the dimensions of the claimed invention have no limits so as to have infinite possibilities of the instant invention; which the instant specification does not have support - like working examples with results - for infinite possibilities of the instant invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Currently, instant claim 15 recites “use” or function of a claimed microfluidic valve, but not its structure. As stated in 35 USC 112(b), “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.” Emphasis added. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2014/072053 A1 (Knap et al.) discloses a microcuvette, in particular for biochemical assays, allowing for the measuring of analyte concentration in a sample (abstract and fig. 1-8). US 2011/0076204 A1 (Schmidt et al.) discloses a pinch valve includes a first substrate, a second substrate, and a third substrate, the third substrate being farmed from an elastic material and situated between the first and second substrates, the first substrate adjoining the third substrate and having at least one first recess on the side adjacent to the third substrate, the second substrate adjoining the third substrate and having at least one second recess on the side adjacent to the third substrate, the first recess and the second recess being situated at least partially opposite each other (abstract and fig. 1a-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        


/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797